 Case 2:19-cv-20234-BRM-JAD Document 1 Filed 11/14/19 Page 1 of 4 PageID: 1


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

STEPHENDAVIS,

                             Plaintiff,
       V.
                                                           Civil Action No.
SHIMANONORTHAMERICA
HOLDING,WC., SHIMANO
AMERICAN CORPORATION, SHIMANO
NORTHAMERICABICYCLE,INC.,
GLOBAL VELO, INC. d^/a M
MOTOBECANEU. S.A. SJbla
MOTOBECANE, BIK^SDIRECT. COM,
JOHN DOES 1-10, and ABC
CORPS., 1-10,
                             Defendants.



TO:    THE HONORABLE JUDGES OF THE
       UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF NEW JERSEY

       Defendant Shimano North America Holding, Inc. ("Shimano"), through its imdersigned

counsel, pursuant to 28 U. S.C. § 1332, 1441 and 1446, hereby removes to the United States

District Court for the District ofNewJersey,the actioncaptioned STEPHENDAVISv.

SHIMANO NORTH AMERICA HOLDING, INC., SHIMANO AMERICAN CORPORATION,

SHIMANO NORTH AMERICA BICYCLE, INC., GLOBAL VELO, INC. d^/a M

MOTOBECANE U. S.A, d^/a MOTOBECANE, BIK^SDIRECT. COM, JOHN DOES 1-10, and

ABC CORPS., 1-10, which is pending in the Superior Court ofNew Jersey, Law Division, Essex

County. In support ofremoval, Shimanostates as follows:

                                 PROCEDURALHISTORY

       1.     This is a product liability action filed on October 1, 2019 in the Superior Court of

New Jersey - Essex County under Docket No. : ESX-L-7181-19 [See Exhibit "A"].
 Case 2:19-cv-20234-BRM-JAD Document 1 Filed 11/14/19 Page 2 of 4 PageID: 2


           2.   Shimano North America Holding, Inc. was sensed with the Complaint on October

 15, 2019. [5ee Exhibit "B"].

           3.   Removal is timely under28 U. S.C. § 1446(b) as thisNotice ofRemoval is filed

within thirty (30) days of when the Summons and Complaint were served upon Shimano. See

Murphy Bros., Inc. v. MichettiPipe Springing, Inc., 526 U. S. 344, 348-49 (1999).

        4.      Removal to this Court is proper because the District ofNew Jersey is the district

embracing the place (Essex County, New Jersey) where the action was filed. 28 U. S. C. §

1441(a).

        5.      As required by 28 U. S. C. § 1446(a), Defendant attaches to this Notice "a copy of

all process, pleadings, and orders served upon" it. [See Exhibit "C"].

        6.      Upon filing this Notice ofRemoval, Shimano will provide written notification to

plaintiffs counsel andwill file a Notification ofRemoval with the Superior Court ofNewJersey

- EssexCounty. [See Exhibit"D"].

        7.      Pursuant to 28 U. S.C. §1446(b)(2)(A), when an action is removed pursuant to 28

U. S. C. § 1441(a), all defendants properly joined and served must join in or consent to the

removal.

        8.      Global Velo, Inc. has been served and consents to removal. [See Exhibit "E"].

        9.      Bikesdirect. com has waived service and also consents to removal. [See Exhibit

"F"].

        10.     Upon infonnationandbelief, no otherdefendantshavebeen served.

        11.     By removing this action, Shimano does not waive any defenses, including but not

limited to, defenses relating to insufficient service and personal jurisdiction.

                                  CITIZENSHIP OF PARTIES

        12.     Upon information and belief, Plaintiff Stephen Davis resides in Mendham, New

Jersey and is a citizen ofthe State ofNew Jersey. [See Exhibit "A" at p. 1].
 Case 2:19-cv-20234-BRM-JAD Document 1 Filed 11/14/19 Page 3 of 4 PageID: 3


        13.     Defendant Shimano North America Holding, Inc. is a California corporation with

its principal placeofbusinessin California.

        14.     Upon infonnation and belief, Defendant Global Velo, Inc. is a Florida corporation

with its principal place of business in Florida.

        15.     Upon information and belief, Defendant Bikesdirect-com is a Texas Corporation

with its principal place of business in Texas.

        16.     At the time ofthe filing ofPlaintiffs Complaint andthis Notice ofRemoval,

there is diversity of citizenship amongst the parties pursuant to 28 U. S. C. § 1332 (a)(l).

                                 AMOUNT IN CONTROVERSY

        17.     The Complaint alleges that Defendantsmanufactured, designedand sold a bicycle

with a ShimanoUltegra FC-6800cranksetthat snappedandbroke off, causingPlaintiffto sustain

serious andpermanentinjuries. [See Exhibit"A"].

        18.     Plaintiffallegesthat "[a]s a direct andproximate result ofthe aforesaidfailureof

the crank arm, Plaintiffwas causedto suffer severe andpermanentpersonal andotherinjuries,

which has and will continue to require medical treatment, rehabilitation, loss ofwages, the

expenditureoftime andmoney, andthe inability to perform certainlife activities." [Id. at p. 5].

        19.     Plaintiff seeks "economic, compensatory, treble damages, and punitive damages,

interest and cost of suit, counsel fees, and ... further relief as the Court may deemjust and proper

under the circumstances. " [Id. at pp. 7-8].

        20.     Basedupon the allegations ofPlaintiffs Complaint, the amountin controversy

exceeds $75,000.00, exclusive ofinterest and costs. See Briggsv. Target Corp., No. 14-7165,

2015 U. S. LEXIS 30796*8. 10 (D.N.J. Mar. 13, 2015) (finding the amount in conb-oversy

requirement was satisfied where the plaintiff pled "serious, painful and permanent bodily

injuries," "greatphysicalpain andmental anguish," and "substantialmedical expenses"andher

medical bills totaled ($1, 392. 20); Zanger v. Bank of Am., N. A., 2010 U. S. Dist. LEXIS 105028,
 Case 2:19-cv-20234-BRM-JAD Document 1 Filed 11/14/19 Page 4 of 4 PageID: 4


* 10-11 (3d Cir. 2010) (A nonfiivolous request for an unspecified amount ofpunitive damages

"will generally satisfythe amount in controversy requirementbecauseit cannotbe statedto a

legal certainty that the value of the plaintiffs claim is below the statutory minimum. ") Scioscia v.

Target Corp., No. 08-2593, 2008 U. S. Dist. LEXIS 53508 *6 (D. N. J. Jul. 8, 2008) (finding the

amount in controversy requirement was met because the plaintiff alleged she "was seriously and

permanently injured, she was caused to and did seek medical attention..., was prevented from

attending to her usual business and was otherwise pennanently damaged"); Avant v. J.C. Penney,

No. 07-1997, 2007 U. S. Dist. LEXIS44320 *5-6 (D.N.J. Jun. 9, 2007) (finding that plaintiffs

pleading for "permanent, severe and disabling" injuries which led to past and future medical

expenses and kept her from enjoying her past and the future "normal pursuits" met the amount in

controversy requirement).

       21.     Because the amount in controversy exceeds thejurisdictional requirement and

becauseofthe complete diversity ofcitizenshipbetweenPlaintiffsandDefendants,this Court

hasjurisdictionpursuantto 28 U. S.C. § § 1332 and 1441

       WHEREFORE, Defendant Shimano North America Holding, Inc. requests that this

Court accept removal ofthis action from the New Jersey Superior Court, Essex County, Law

Divisionto theUnited States District Court forNewJersey.


                              LITTLET         PARK JOYCE UGHETTA & KELLY LLP


                      By:                       .      I
                              Robert J. Kelly, sq.
                              Christine M. Emery, Esq.
                              Attorneys for Defendants Shimano North America Holding, Inc.,
                              Shimano American Corporation, and Shimano North America
                              Bicycle, Inc.
                              141 West Front Street, Suite 120
                              RedBank,NewJersey07701
                              (732) 530-9100

Dated: November 14, 2019
